Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for amendment filed on 03/15/2021.
Claims 1, 14, 19, 22, 34 and 40 have been amended
Claims 1-41 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
data embedding of the data embeddings corresponding to a specific time-stamped potential clinical error event and including a data field representing the associated confidence level”.  Applicant does not disclose how “data embeddings” are utilized to corresponding to specific timestamps or timestamp ranges for predicting the occurrence of errors through video or audio recording. Applicant does not disclose how “video or audio data” is utilized to extract patterns for identifying potential time-stamped clinical error events, when there’s no particular types of video and audio data established to acquire. For example, is there higher volume and pitch in a surgeon’s voice equivalent to audio data? Is the surgeon’s body motion and facial recognition data acquired as video data? What algorithm is used to time-stamp data embeddings to predict a potential clinical event associated with a confidence level?  Applicant does not disclose how “data embeddings” are utilized to correspond to video or audio data streams of the session container data structure, when timestamps or timestamp ranges are embedded to produce a degree of confidence. 
One skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the above steps are performed so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided. One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities of performing the above-mentioned steps without providing sufficient examples in the Specification to allow one skilled in the art to determine whether the Applicant had possession of such a wide scope of 
Claims 14, 19 and 22 are rejected for substantially the same reason as claim 1.
Claims 2-13, 15-18, 20, 21 and 23-41 incorporate the deficiencies of claims 1, 14, 19 and 22 through dependency, and are therefore also rejected.
Appropriate clarification and correction is required.

Response to Arguments
Applicant’s arguments, see page 12, filed 03/15/2021, with respect to the double patent rejection have been fully considered and are persuasive.  The double patent rejection of claims 1-41 has been withdrawn, as copending Application No. 15512992 has now been abandoned.
Regarding the written description rejections, Applicant’s arguments and amendments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686